Citation Nr: 0010013	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  93-24 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in November 
1995 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA), wherein a 30 percent 
rating for residuals of a cervical spine injury was 
maintained.  This issue was then remanded for additional 
development of the evidence in June 1998.  This development 
having been completed, the case is now returned for our 
review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A cervical spine disability is primarily manifested by 
limitation of motion without ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
residuals of a cervical spine injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.71a 
Diagnostic Code 5290 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, the veteran has 
presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folders, are available.  The Board finds that all relevant 
evidence has been properly developed, and that the duty to 
assist the veteran, as mandated in 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

A review of the record indicates that the veteran was on 
active duty from January 1968 to August 1969.  He was 
involved in a jeep accident on January 6, 1969. He was 
treated for a neck strain and was discharged to full duty 
without any neck symptoms on January 8, 1969.  A June 1971 
rating decision (RD) established service connection and 
evaluated the veteran's disability as 20 percent disabling 
under Diagnostic Code 5290, which contemplates limitation of 
motion of the cervical spine.  That evaluation was increased 
to 30 percent, in a November 1988 RD.  Subsequently, the 
veteran was involved in a motor vehicle accident in April 
1989, in which he reportedly suffered injury to his cervical 
and lumbar regions.  

The veteran has maintained that he had additional neck and 
back difficulties that were related to his service-connected 
cervical spine condition.  As indicated above, this claim was 
remanded for an opinion as to which symptomatology was due to 
the service-connected condition, and which symptomatology was 
due to residuals of the veteran's motor vehicle accident in 
1989.  

The current rating of 30 percent contemplates severe 
limitation of the cervical spine.  In order to obtain a 
rating greater than that which is currently in effect for the 
cervical spine, etiology consistent with ankylosis of the 
cervical spine under Diagnostic Code 5287 would have to be 
demonstrated.  Under Diagnostic Code 5287, a 40 percent 
rating contemplates a showing of unfavorable ankylosis of the 
cervical spine. 

The examiner of the veteran's July 1999 VA medical 
examination conducted a thorough and comprehensive review of 
the veteran's claims folder and medical history.  The 
examiner noted that the veteran had a diskectomy and fusion 
in 1990 of C3-4, C4-5, C5-6, and subsequently had a fusion 
from C6-7.  The examiner noted that the veteran reported 
increasing aches and pains in his legs and arms, that he was 
unable to sit for a long time because of pain in the neck and 
arm, and that he had stiffness with rainy weather.  He had 
numbness of both lower extremities, right more than left, 
which awakened him at night.  His Valsalva type activities 
caused pain in the right side of the neck and across his 
forehead but no radicular component or paresthesia was 
associated with this.  He did take Percocet for pain.  

Examination of the neck revealed limited motion of the head 
and neck.  Rotation was to 15 degrees on either side, 
laterally to 20 degrees, extension to 10 degrees, and flexion 
to 50 degrees.  He was able to shrug without difficulty.  The 
veteran did complain of pain with this activity, as he did 
with the rhomboid muscle testing.  Range of motion of the 
upper extremities was intact.  Sensation was intact.  There 
was no atrophy of his upper extremities, and deep tendon 
reflexes of his upper extremities were physiologic.  

The examiner also noted the results of several studies, and 
found that the computed tomography, MRI, and plain films all 
revealed that the veteran's cervical spine showed a well 
healed fusion from C4 to C7.  

The examiner then concluded that:

It is my impression that [the veteran,] 
according to the C-file, had an injury to 
the cervical spine while in the service 
and was returned to full duty two days 
later, although the later reports in his 
C-file indicated that he had been treated 
for a month and wore a neck collar for a 
year following this injury.  Subsequent 
to his time in the service, he was 
involved in a motor vehicle accident 
where he injured both his cervical and 
lumbar spine and subsequently had surgery 
on his cervical spine.  

It is my impression that the lumbar 
symptomatology is not related to the 
injuries that he sustained to his 
cervical spine and the cervical spine 
symptoms apparently were not significant 
until his motor vehicle accident in 1989, 
which led to his surgical procedures.  

I feel that the majority of the veteran's 
symptomatology at this time in the 
cervical region and upper extremities are 
related to his motor vehicle accident and 
subsequent surgeries.    

The medical evidence does not show that the veteran's 
service-connected disability has increased in severity.  We 
note that there appears to be limitation of motion of the 
veteran's cervical spine, as rotation was limited to 15 
degrees on either side, laterally to 20 degrees, extension 
was limited to 10 degrees, and flexion was limited to 50 
degrees.  As ankylosis, unfavorable or otherwise, isn't 
shown, an increased rating is not warranted under Code 5287.  
Moreover, since there is no sensory or reflex dysfunction 
attributable to disc disease and the evidence does not show 
severe disability, a 40 percent rating under Code 5293 is not 
warranted.

Additionally, and most importantly, the medical opinion 
specifically attributes "the majority of the veteran's 
symptomatology at this time in the cervical region and upper 
extremities is related to his motor vehicle accident and 
subsequent surgeries."  After a thorough review of the 
veteran's claims folder, including his service medical 
records, and after a comprehensive physical examination was 
conducted, the examiner concluded that the majority of the 
veteran's symptomatology was related to his motor vehicle 
accident in 1989.  Thus, as the preponderance of the evidence 
is against the veteran's contentions, his claim must be 
denied.  

Review of the record shows that the RO expressly considered 
referral of this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
may affirm the RO's conclusion that referral is not required, 
or may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, as we concur with the RO 
determination, we find no basis for further action at this 
time.



ORDER

An evaluation greater than 30 percent for residuals of a neck 
injury is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


